Electronically Filed
                                                      Supreme Court
                                                      SCWC-13-0001699
                                                      12-SEP-2017
                                                      09:51 AM
                          SCWC-13-0001699

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



     LORNA SOUZA, TRUSTEE OF THE IRENE K. TAKAHAMA TRUST DATED
    NOVEMBER 19, 1992, AS AMENDED, AND THE LAWRENCE I. TAKAHAMA
   TRUST DATED NOVEMBER 19, 1992, Respondent/Plaintiff-Appellee,

                                vs.

         ELIZABETH FISHER, Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
        (CAAP-13-0001699; CAAP-15-0000516; CAAP-15-0000517;
                   CIVIL CASE NO. 1RC12-1-000925)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

 of certiorari, filed on July 31, 2017, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, September 12, 2017.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                 1